DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Non-Final Rejection filed on 1/24/2022.
Status of Claims
Claims 1-20 are pending in this Office Action.
Claims 1 and 11 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 1/24/2022 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al. (US 2018/0121297) “Swallow”, in view of Kang (US 2013/0091458), and further in view of Zolotow et al. (US 2020/0019311) “Zolotow”.  
Regarding Claim 1; Swallow discloses a method, comprising: 
receiving a plurality of files, two or more of the files being of different respective file types; creating a backup saveset that includes the plurality of files (Swallow: paragraphs [0004,0124] – create backup for files that require backup; during a secondary copy operation, data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) ); 
Swallow does not explicitly disclose assigning a classification to each of the files in the backup saveset, wherein the classifications are assigned based in part on the respective file types of the files. However, Shin discloses assigning a classification to each of the files in the backup saveset, wherein the classifications are assigned based in part on the respective file types of the files (Kang: paragraph [0012] – classifying the input files according to types of files). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Kang into the teachings of Swallow to include method of classifying files based on file types to effectively manage the files and reproduction of the files easily as taught by Kang (Abs.). 
Swallow and Kang do not explicitly disclose assigning a respective storage media type to each of the classified files in the backup saveset, and the storage media type is assigned to a given file based on the classification of that file. However, Zolotow (Zolotow: Figs. 2-5; paragraphs [0052-0053] – assign dataset to storage pool based on data access information). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Zolotow into the teachings of Swallow and Kang to include method for determining an optimal storage environment for data sets and for migrating data sets as taught by Zolotow (Abs.).  
transmitting the backup saveset to a storage site (Zolotow: Fig. 10 – write the received data set to the determined storage pool ‘1004’).
Regarding Claim 2; Zolotow discloses wherein one of the storage media types is different from another of the storage media types (Zolotow: Fig. 1, storages 106.sub.1 to 106.sub.m; paragraph [0053] - storage environment type in which the storage 502 is configured, e.g., file storage, block storage, object storage, CKD storage, etc.).
Regarding Claim 3; Swallow discloses wherein the method is performed by a backup and restore application (Swallow: paragraph [0078] – backup and restore operations).
Regarding Claim 4; Swallow discloses wherein one of the storage media types is dedupe storage (Swallow: Fig. 1A-1D – secondary storage device ‘dedupe storage’), and another of the storage media types is object storage (Zolotow: paragraph [0006] – storage environments include object storage).
Regarding Claim 5; Kang discloses further comprising receiving information and using the information as a basis for classifying the files (Kang: paragraph [0012] - The classifying and storing the files may also include classifying the input files based on an extension type of the input files).
 Regarding Claim 6; Swallow discloses wherein one of the files is relatively more compressible and/or dedupable than another of the files (Swallow: paragraph [0068]).
Regarding Claim 7; Swallow discloses wherein one of the storage media types is relatively less expensive for a customer to use than another of the storage media types (Swallow: paragraph [0076]).
Regarding Claim 8; Swallow discloses wherein the method is performed automatically by a backup and restore application, without requiring a user or other entity to classify the files, or to assign storage media types to the files (Swallow: paragraph [0078]).
Regarding Claim 9; Swallow discloses further comprising tracking the storage media where each of the files is stored at the storage site (Swallow: paragraph [0112] – storage manager 140 track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources).
Regarding Claim 10; Swallow discloses wherein classification of the files is based in part on a customer service level agreement (SLA) (Swallow: paragraph [0068] - some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy).
Regarding claims 10-20; note the rejection of claims 1-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

















Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153